                   Case 2:20-cv-00043-JAD Document 25
                                                   24 Filed 07/02/20
                                                            07/01/20 Page 1 of 3



 1   COREY B. BECK, ESQ.
     Nevada Bar No.: 005870
 2   LAW OFFICE OF COREY B. BECK, P.C.
     425 South Sixth Street
 3   Las Vegas, NV 89101
     Ph.: (702) 678-1999
 4   Fax: (702) 678-6788
     Email: becksbk@yahoo.com
 5
     Attorney for Debtor/Appellant
 6
                                   UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     In Re:                              )                   BK-S-09-22832-ABL
 9                                       )                   Chapter 7
     JOSHUA MICHAEL GRANTZ               )
10                                       )                   Case Number: 2:20-cv-00043-JAD
                       Debtor.           )                   JUDGE: Hon. Jennifer A. Dorsey
11   ____________________________________)                   Appeal Reference Number: 20-01
                                         )
12   JOSHUA MICHAEL GRANTZ               )
                                         )
13                     Appellant(s).     )
                                         )                         ECF No. 24
14   v.                                  )
                                         )
15   FASHION SHOW MALL, LLC.             )
                                         )
16                     Appellee(s).      )
     ____________________________________)
17
                              STIPULATION AND ORDER TO CONTINUE
18                          DEADLINES REGARDING BRIEFING SCHEDULE
19            The Appellant, JOSHUA MICHAEL GRANTZ, by and through his counsel, COREY B.
20   BECK, ESQ., of THE LAW OFFICE OF COREY B. BECK, P.C., and Appellee FASHION
21   SHOW MALL, LLC. through their counsel BRYAN M VIELLION, ESQ., of KAEMPFER
22   CROWELL respectfully represent and move this Court as follows:
23            1.       Stipulation and Order Extending Time for Appellee to File Response Brief was
24                     signed and docketed on May 7, 2020.
25            2.       Appellee’s Response Brief to Appellant’s Opening Brief was due May 7, 2020 but
26                     an additional 14 days was granted making new deadline to May 21, 2020.
27            3.       Since the extension of time the Appellant’s Reply Brief deadline was extended
28                     from May 21, 2020 to June 4, 2020.
                 Case 2:20-cv-00043-JAD Document 25
                                                 24 Filed 07/02/20
                                                          07/01/20 Page 2 of 3



 1          4.       Appellant’s counsel is requesting an extension from June 29, 2020 to July 2,
 2                   2020.
 3          5.       Undersigned counsel has communicated with opposing counsel and all parties are
 4                   in aggreeance of the extension.
 5          6.       Undersigned counsel has had more responsibility and less time with changes
 6                   mandatory by the Corona Virus as to court calendar(s), pleading(s) due and
 7                   staffing.
 8          IT IS HEREBY FURTHER STIPULATED AND AGREED that by and between
 9   Appellant, JOSHUA MICHAEL GRANTZ, by and through his counsel, COREY B. BECK,

10   ESQ., of THE LAW OFFICE OF COREY B. BECK, P.C., and Appellee FASHION SHOW
11   MALL, LLC. through their counsel BRYAN M VIELLION, ESQ., of KAEMPFER CROWELL
12   that the APPELLANT’S REPLY BRIEF was due on June 29, 2020 is now due on or before
13   July 2, 2020.
14   IT IS SO STIPULATED
15   DATED this 29th day of June, 2020.
16
      /s/ COREY B. BECK
17   COREY B. BECK, ESQ.
     Nevada Bar No.: 005870
18   LAW OFFICE OF COREY B. BECK, P.C.
     425 South Sixth Street
19   Las Vegas, NV 89101
     Ph.: (702) 678-1999
20   Email: becksbk@yahoo.com
21   DATED this 30th day of June, 2020.
22
       /s/ BRYAN M. VIELLION
23   BRYAN M. VIELLION, ESQ.
     Nevada State Bar No.: 013607
24   KAEMPFER CROWELL
     1980 Festival Drive, Suite 650
25   Las Vegas, NV 89135-2958
     Ph.: (702) 792-7000
26   Fax: (702) 796-7181
     Email: bviellion@kcnvlaw.com
27
     Attorney for Appellee
28                                                     ###
              Case 2:20-cv-00043-JAD Document 25
                                              24 Filed 07/02/20
                                                       07/01/20 Page 3 of 3



 1
 2                                              ORDER
 3          IT IS ORDERED that by and between Appellant, JOSHUA MICHAEL GRANTZ, by
 4   and through his counsel, COREY B. BECK, ESQ., of THE LAW OFFICE OF COREY B.
 5   BECK, P.C., and Appellee FASHION SHOW MALL, LLC. through their counsel BRYAN M
 6   VIELLION, ESQ., of KAEMPFER CROWELL that APELLANT’S REPLY BRIEF was due
 7   on June 29, 2020 is now due on or before July 2, 2020.
 8          IT IS SO ORDERED
 9                                               _______________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE
10
                                                              7-2-2020, nunc pro tunc to 6-29-2020
11                                               DATED: _______________________________
     DATED this 29th day of June, 2020.
12
      /s/ COREY B. BECK
13   COREY B. BECK, ESQ.
     Nevada Bar No.: 005870
14   LAW OFFICE OF COREY B. BECK, P.C.
     425 South Sixth Street
15   Las Vegas, NV 89101
     Ph.: (702) 678-1999
16   Email: becksbk@yahoo.com
17   DATED this 30th day of June, 2020.
18
       /s/ BRYAN M. VIELLION
19   BRYAN M. VIELLION, ESQ.
     Nevada State Bar No.: 013607
20   KAEMPFER CROWELL
     1980 Festival Drive, Suite 650
21   Las Vegas, NV 89135-2958
     Ph.: (702) 792-7000
22   Fax: (702) 796-7181
     Email: bviellion@kcnvlaw.com
23
     Attorney for Appellee
24
25
26
27
28
